HUFSTEDLER, Circuit Judge
(specially concurring):
I concur in the majority’s conclusion that 18 U.S.C. § 1955 survives the constitutional attacks upon it in these cases. For the reasons expressed in Judge Ely’s dissenting opinion, the statute is ill designed to serve Congress’ announced purposes. The statute is unwise, but it is not unconstitutional because the commerce clause delegates enough power to Congress to enact the legislation. The statute requires proof of facts which Congress has determined are adequate to establish the essential interstate nexus (18 U.S.C. § 1955(b)(1)). The evidence upon which Congress concluded that the combination of ingredients embodied in section 1955(b)(1) would affect interstate commerce is no more persuasive to me than it is to Judge Ely. If I had been a congressional fact finder, I would have rejected it. But we are not the finders of fact, and I cannot say that the evidence credited by Congress was so hopelessly flimsy that Congress could not rationally have relied upon it to support its determination of the interstate impact of the forbidden activity.